Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   The response and IDS received 8/16/21 have been considered and unamended claims 20-39 are currently pending in this application.  Priority is granted to August 28, 2009.  AGAIN, please update the continuing information in the preamble of the specification.  And please inform the examiner of any additional related cases, pending, allowed, or abandoned.  The sequence requirements have been met.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 


Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,658,162. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘162 the initial dose is from 0.025 – 0.275 mg/Kg whereas the initial dose in the present claims is 0.1 mg/Kg.  Further, ‘162 describes methods of determining adverse effects which are not presently claimed.  However, the dose escalation as claimed overlaps and as an initial test dose, a small or larger dose to recognize the possible adverse effects of the rhASM would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing the initial dose as related to safety and rapid efficacy concerns.  The present claims do not exclude monitoring for adverse effects which is the point of the dose escalation and would have been obvious to perform the monitoring.





s 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,709,408. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘408 the initial dose is from 0.025 – 0.275 mg/Kg whereas the initial dose in the present claims is 0.1 mg/Kg.  Further, ‘408 describes methods of determining adverse effects which are not presently claimed.  However, the dose escalation as claimed overlaps and as an initial test dose, a small or larger dose to recognize the possible adverse effects of the rhASM would appear to be sufficiently effective to be obvious.  There would be both pros and cons to minimizing the initial dose as related to safety and rapid efficacy concerns.  The present claims do not exclude monitoring for adverse effects which is the point of the dose escalation and would have been obvious to perform the monitoring. 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,114,139. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘139 the initial dose is from 0.025 – 0.275 mg/Kg whereas the initial dose in the present claims is 0.1 mg/Kg.  Further, ‘139 describes methods of determining adverse effects which are not presently claimed.  However, the dose escalation as claimed overlaps and as an initial test dose, a small or larger dose to recognize the .
  It is noted that 16/209,336 is now abandoned.

Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive.
Applicants' response argues that the present claims require an initial dose of 0.025 – 0.05 mg/kg which distinguishes the present application from those cited.
It is the examiner's position that each of 8,658,162, 8,709,408, and 9,114,139 require an initial dose of 0.025 – 0.275 mg/kg which encompasses the dose of 0.025 – 0.05 mg/kg presently claimed.  No other claimed features distinguish the claim sets.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 




/RALPH J GITOMER/Primary Examiner, Art Unit 1655